Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 10, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150364                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  HELEN YONO,                                                                                          Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 150364
                                                                     COA: 308968
                                                                     Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 23, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a vehicle engages in “travel” under
  MCL 691.1402(1) when it parks in, including pulls into and out of, a lane of a highway
  designated for parking; (2) whether the defendant presented evidence of the design of the
  highway at issue which, if left unrebutted, would establish that the plaintiff fell in an area
  of the highway not “designed for vehicular travel” under MCL 691.1402(1); (3) if so,
  whether the plaintiff produced evidence establishing a question of fact regarding the
  defendant’s entitlement to immunity under MCL 691.1402(1); and (4) whether questions
  of fact on a motion for summary disposition involving governmental immunity under
  MCR 2.116(C)(7) must be resolved by the trial court at a hearing or submitted to a jury,
  see Dextrom v Wexford County, 287 Mich. App. 406, 430-433 (2010); Kincaid v Cardwell,
  300 Mich. App. 513, 523 (2013).

          The Michigan County Road Commission Self-Insurance Pool, the County Road
  Association of Michigan, the Michigan Municipal League, and the Michigan Townships
  Association are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 10, 2015
           t0603
                                                                                Clerk